Citation Nr: 1629666	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  12-10 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether the reduction in compensation for cancer of the larynx status post radiation therapy from 100 percent to 10 percent effective from September 1, 2009, was proper, and to include restoration of special monthly compensation at the housebound rate.

2.  Entitlement to a rating in excess of 10 percent for cancer of the larynx status post radiation therapy from September 1, 2009.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 


INTRODUCTION

The Veteran had active military service from November 1965 to May 1969 and from September 1974 to May 1975.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Decatur, Georgia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The May 2016 informal hearing presentation from the Veteran's representative indicates that VAMC records show a different address from the Veteran than that identified in VBMS and requests that the RO/AMC reissue all pertinent VA correspondence beginning with the February 2014 VCAA letter.  VBMS reflects the Veteran's correct address was updated in CAPRI/VAMC records in August 2013.

The Veteran's notice of travel board time and date was sent to an incorrect address, thus he may not have received such notice.  Additionally, the Veteran may not have received notice pertaining to his claim for a TDIU, or other correspondence sent to his old address, to include a March 2014 supplemental statement of the case pertaining to his appeals.  Accordingly, on remand all VBA documents sent to the Veteran's previous address, since August 2013, should be resent to the Veteran's new address.  The Veteran should also be scheduled for a travel board hearing as requested on his April 2012 VA Form 9. 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran all correspondence, decisions, and letters dated since August 2013 to his new address of record, identified in the May 2016 informal hearing presentation.

2.  Please schedule the Veteran for a travel board hearing.  Once the hearing is conducted, or in the event the Veteran cancels his hearing request or otherwise fails to report, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

